FILE COPY




                                    COURT OF APPEALS
                                      SECOND DISTRICT            OF      TEXAS
CHIEF JUSTICE                                                                           CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER                  DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211                  CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                      LISA M. WEST
  ANNE GARDNER                                   TEL: (817) 884-1900
  SUE WALKER                                                                            GENERAL COUNSEL
  BILL MEIER                                    FAX: (817) 884-1932                      CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                              www.txcourts.gov/2ndcoa



                                             May 12, 2016

    Hon. David L. Evans                                    Hon. Tiffany Haertling
    Regional Presiding Judge                               Judge, 442nd District Court
    Tom Vandergriff Civil Courts Bldg.                     Denton County Courts Bldg.
    100 N. Calhoun St., 2nd Floor                          1450 E. McKinney St., 2nd Floor
    Fort Worth, TX 76196                                   Denton, TX 76209-4524
    * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

    Civil District Clerk, Denton County                    Paul F. Wieneskie
    P.O. Box 2146                                          Bailey & Galyen
    Denton, TX 76202-2146                                  1300 Summit Ave., Ste. 650
    * DELIVERED VIA E-MAIL *                               Fort Worth, TX 76102
                                                           * DELIVERED VIA E-MAIL *
    Cheryl D. Smith
    6001 Bridge Street, Suite 102
    6001 Bridge Street, Suite 102
    Fort Worth, TX 76112
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:          02-15-00249-CV
                 Trial Court Case Number:          14-01284-158

    Style:       Christopher Hoskins
                 v.
                 Ricco Family Partners, Ltd.


    RE:          Court of Appeals Number:          02-15-00253-CV
                 Trial Court Case Number:          14-01284-158

    Style:       Dennis Eckel
                 v.
                 Ricco Family Partners, Ltd.
                                                                          FILE COPY

02-15-00249-CV
May 12, 2016
Page 2


      Today the Second Court of Appeals issued an opinion and judgment in the
above-referenced causes.

       Copies of the opinion and judgment are attached and can also be viewed on our
Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                             Respectfully yours,

                                             DEBRA SPISAK, CLERK